DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2020 was filed after the mailing date of the application on May 26, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring unit” in claims 1, 10, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “Bluetooth 5.1”.  “Bluetooth” is a trademarked name.  According to MPEP 2173.05(u), it is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  The trademark is used in the claim as a limitation to identify or describe a particular material and product, and thus the claim does not comply with the requirements of 35 U.S.C. 112(b).  The claim scope is uncertain since the trademark cannot be used properly to identify any particular material or product.  In fat, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.  Thus, the use of a trademark in the claim to identify or describe a material or product 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1, 2, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varoglu (US 20140066091A1), Kee (US 20120075145A1), and Huang (US 20160309403A1).
14.	As per Claim 1, Varoglu teaches a display system (electronic equipment 10 may display a map on a display (display screen in a cellular telephone), [0044]) comprising a communication device (10C) and an information processing terminal (10B) operable to communicate with the communication device, the system comprising:  an acquiring unit configured to, based on advertising information communicated between the information processing terminal and the vehicle 10A and/or mobile device 10B may use information from Bluetooth LE advertisement messages (signals 58) from equipment 10C to help determine location, [0034]).  As an example, vehicle 10A relies on signal strength measurements from stationary equipment 10C to accurately identify the location of the vehicle 10A.  Time-of-flight techniques, or other techniques for ascertaining location using Bluetooth LE messages may be used [0035].  It would be obvious to one of ordinary skill in the art that time-of-flight techniques for ascertaining location using Bluetooth LE messages includes acquiring the information indicating the relative position between the information processing terminal and the communication device [0035].  Varoglu teaches a display control unit configured to cause a display unit of the information processing terminal to display a spatial map (66) (electronic equipment 10 may display a map such as map 66 on a display (display screen in a cellular telephone), map 66 may be displayed by a mapping application that is implemented on control circuitry 40, [0044]), wherein display control unit, based on information indicating relative position acquired by acquiring unit, causes position of information processing terminal to be displayed on spatial map ([0044], map 66 may have roads on which icon such as icon 68 may be displayed to represent current location of equipment 10, [0045]).
	However, Varoglu does not teach that the acquiring unit is configured to, based on information related to an angle between the information processing terminal and the communication device, which is obtained from the advertising information, acquire the information indicating the relative position between the information processing terminal and the communication device.  However, Kee teaches a communication device and an information processing terminal operable to communicate with the communication device, the system comprising:  an acquiring unit configured to, based on information related to an angle between determining a position by estimating an angle between a transmitter and a received from a received signal, [0006], communication unit 201 includes a module for relaying a signal based on Bluetooth, [0062]).  Since Varoglu teaches an acquiring unit configured to, based on advertising information communicated between the information processing terminal and the communication device, acquire information indicating a relative position between the information processing terminal and the communication device [0034-0035], this teaching from Kee can be implemented into the device of Varoglu so that the acquiring unit is configured to, based on information related to an angle between the information processing terminal and the communication device, which is obtained from the advertising information, acquire the information indicating the relative position between the information processing terminal and the communication device.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varoglu so that the acquiring unit is configured to, based on information related to an angle between the information processing terminal and the communication device, which is obtained from the advertising information, acquire the information indicating the relative position between the information processing terminal and the communication device because Kee suggests that this is well-known in the art [0006].
	However, Varoglu and Kee do not expressly teach that the advertising information is communicated between the information processing terminal and the communication device on a floor.  However, Huang teaches a display system comprising a communication device and an Beacon is a mini Bluetooth signal transmitter, Beacon usually is disposed on the shopping mall and used for indoor position or advertising information broadcasting/sending, the phone of the consumer would receive Bluetooth signal of Beacon and display some information, calculate the position of consumer and provides the service of position, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varoglu and Kee so that the advertising information is communicated between the information processing terminal and the communication device on a floor because Huang suggests that it is well-known in the art to dispose a communication device on the shopping mall and use it for advertising information sending [0002].
15.	As per Claim 2, Varoglu teaches wherein the information processing terminal (10B) includes the acquiring unit [0034].
16.	As per Claim 6, Varoglu teaches wherein the system comprises a plurality of the communication device (10X, 10Y, 10Z, Fig. 3) (multiple pieces of stationary equipment such as equipment 10Z and equipment 10Y and 10Z, [0042]).
17.	As per Claims 10-11, these claims are each similar in scope to Claim 1, and therefore are rejected under the same rationale.  
18.	As per Claim 12, Claim 12 is similar in scope to Claim 10, except that Claim 12 is directed to a non-transitory computer-readable storage medium storing a program for causing a computer of an information processing terminal to function as the information processing terminal of Claim 10.  Varoglu teaches a non-transitory computer-readable storage medium storage and processing circuitry 40 may be used to run software on equipment 10, [0026]).  Thus, Claim 12 is rejected under the same rationale as Claim 10. 
19.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varoglu (US 20140066091A1), Kee (US 20120075145A1), and Huang (US 20160309403A1) in view of Torimoto (US 20130279543A1).
	Varoglu, Kee, and Huang are relied upon for the teachings as discussed above relative to Claim 2.  Varoglu teaches further comprising a processing device (40) configured to control communication by the communication device (10C) (equipment 10 may be a cellular telephone, equipment 10 may also be stationary transmitting equipment attached to the interior of a building, [0025], electronic device may include control circuitry such as storage and processing circuitry 40, processing circuitry in storage and processing circuitry 40 may be used in controlling the operation of equipment 10, [0026], [0034]), wherein the processing device includes a storage unit [0026], and the display control unit, by using information regarding the position of the communication device acquired from the processing device and the information indicating the relative position acquired by the acquiring unit, causes the position of the information processing terminal to be displayed on the spatial map ([0034-0035], the magnitude of the RSSI values that are received by the mobile equipment may be used to determine the distance of the receiving equipment from the transmitting equipment, message is received and a RSSI value is therefore computed, the receiving equipment can use the single RSSI value that is received to help compute the location of the equipment relative to the known location of the transmitting equipment, [0038], [0044-0045]).
digital processing block 240 generates data as the source of signals to be transmitted by indoor transmitter 200 as the positioning signals, [0103]), wherein the processing device includes a storage unit (246) configured to store the information regarding a position of the communication device (digital processing block 240 includes a field programmable gate array (FPGA) 245, [0102], processor 241 stores the following as parameters set in indoor transmitter 200, in SRAM 246 of FPGA 245, [0105], transmitter coordinates, [0108]).  The communication device is installed in a department store, and it communicates advertisement data [0132].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varoglu, Kee, and Huang so that the processing device includes a storage unit configured to store the information regarding a position of the communication device because Torimoto suggests that this is needed so that the information regarding the position of the communication device can be quickly retrieved from the storage unit when needed [0105, 0108].
20.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varoglu (US 20140066091A1), Kee (US 20120075145A1), and Huang (US 20160309403A1) in view of Stampfl (US0010368186B2).
	Varoglu, Kee, and Huang are relied upon for the teachings as discussed above relative to Claim 2.  Varoglu teaches the display control unit, by using the information regarding the position of the communication device and the information indicating the relative position 
	However, Varoglu, Kee, and Huang do not teach wherein the information processing terminal includes a storage unit configured to store the information regarding the position of the communication device, and the display control unit, by using the information regarding the position of the communication device stored in the storage unit, causes the position of the information processing terminal to be displayed on the spatial map.  However, Stampfl teaches wherein the information processing terminal (204) includes a storage unit configured to store information regarding the position of the communication device (100) (location of the beacon transmitter 100 that transmitted the second advertising beacon signal is logged by the transmitter location logging application of the personal wireless device 204, personal wireless device 204 logs (stores in a memory) the determined location with the transmitter identifier of the beacon transmitter 100, col. 11, lines 27-30, 44-49).  Since Varoglu teaches the display control unit, by using the information regarding the position of the communication device and the information indicating the relative position acquired by the acquiring unit, causes the position of the information processing terminal to be displayed on the spatial map [0034-0035, 0038, 0044-0045], this teaching from Stampfl can be implemented into the device of Varoglu so that the display control unit, by using the information regarding the position of the communication device stored in the storage unit, causes the position of the information processing terminal to be displayed on the spatial map.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varoglu, Kee, and Huang so that the information processing terminal includes a storage unit configured to store the information regarding the .
21.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varoglu (US 20140066091A1), Kee (US 20120075145A1), and Huang (US 20160309403A1) in view of Stitt (US009794753B1).
	Varoglu, Kee, and Huang are relied upon for the teachings as discussed above relative to Claim 1.  Varoglu teaches further comprising a processing device (40) configured to control communication by the communication device (10C) (equipment 10 may be a cellular telephone, equipment 10 may also be stationary transmitting equipment attached to the interior of a building, [0025], electronic device may include control circuitry such as storage and processing circuitry 40, processing circuitry in storage and processing circuitry 40 may be used in controlling the operation of equipment 10, [0026], [0034]),
	However, Varoglu, Kee, and Huang do not teach wherein the processing device includes the acquiring unit.  However, Stitt teaches further comprising a processing device (112) configured to control communication by the communication device (110), wherein the processing device includes the acquiring unit (controller 112 of the master device 110 may determine that it has confirmed the authenticity of the communications with the portable device 10, or the location of the portable device, or a combination thereof, col. 13, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varoglu, Kee, and Huang so that the processing device .
22.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varoglu (US 20140066091A1), Kee (US 20120075145A1), and Huang (US 20160309403A1) in view of Igarashi (US 20170171719A1).
	Varoglu, Kee, and Huang are relied upon for the teachings as discussed above relative to Claim 1.
However, Varoglu, Kee, and Huang do not teach wherein the spatial map comprises a plurality of floors.  However, Igarashi teaches wherein the spatial map comprises a plurality of floors (even if the user moves through multiple floors, it is possible to display the appropriate flor map, [0053]), acquiring the position of the information processing terminal (160), and based on the position of the information processing terminal acquired, causing a position of the information processing terminal to be displayed on the spatial map (PDR processor 306 estimates the current location of the information processing apparatus 160, [0040], superimpose the current location acquired using PDR and the position of the beacon device 120 on the map image, [0042]), and the navigation system is adopted to a shopping mall [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varoglu, Kee, and Huang so that the spatial map comprises a plurality of floors because Igarashi suggests that this way, even if the user moves through multiple floors, it is possible to display the appropriate floor map effectively and provide the navigation system with high-operability [0053].
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varoglu (US 20140066091A1), Kee (US 20120075145A1), and Huang (US 20160309403A1) in view of Altman (US008571580B2).
	Varoglu, Kee, and Huang are relied upon for the teachings as discussed above relative to Claim 1.
	However, Varoglu, Kee, and Huang do not teach wherein the display control unit displays on the spatial map a position of another information processing terminal that can communicate with the communication device.  However, Altman teaches wherein the display control unit displays on the spatial map a position of another information processing terminal (map displayed on a mobile communication device, cellular phone 200 has a display screen 202, map generator displays a map on the display with certain icons superimposed thereon denoting the location of certain friends, col. 6, lines 38-44; determining the geographic location of a second mobile communication device operated by a second user within an area, displaying on the display of the first mobile communication device the location of the second mobile communication device comprising a first sub-display area displaying a map, col. 22, lines 12-14, 32-35) that can communicate with the communication device (messaging utility can be used to send and receive text or voice messages from a friend or groups of friends within a displayed area, col. 9, lines 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varoglu, Kee, and Huang so that the display control unit displays on the spatial map a position of another information processing terminal that can communicate with the communication device as suggested by Altman.  Altman suggests that the process of people getting together and coordinating their activities and schedules to interact in .
24.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varoglu (US 20140066091A1), Kee (US 20120075145A1), and Huang (US 20160309403A1) in view of Thoukydides (US 20200228953A1).
	Varoglu, Kee, and Huang are relied upon for the teachings as discussed above relative to Claim 1.
	However, Varoglu, Kee, and Huang do not teach wherein the communication device and the information processing terminal execute communication based on a Bluetooth 5.1 standard.  However, Thoukydides teaches wherein the communication device and the information processing terminal execute communication of advertising information based on a Bluetooth 5.1 standard (in Bluetooth 5.0 and higher, the channels reserved for data transmissions may also be used as secondary advertising channels, BLE device may function as a beacon that advertises information to any device that is listening, [0045], Bluetooth 5.1, [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varoglu, Kee, and Huang so that the communication device and the information processing terminal execute communication based on a Bluetooth 5.1 standard as suggested by Thoukydides.  It is well-known in the art that the major areas of improvement of the Bluetooth 5.1 standard are angle of arrival and angle of departure which are used for locating devices, advertising channel index, and periodic advertising sync transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JH
/JONI HSU/Primary Examiner, Art Unit 2611